UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EXPERIENCE HENDRIX, L.L.C., et al.,

                                        Plaintiffs,                      17 Civ. 1927 (PAE)
                        -v-
                                                                               ORDER
 ANDREW PITSICALIS, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On November 6, 2019, plaintiffs moved for terminating discovery sanctions, Fed. R. Civ.

P. 37(b)(2), against defendant Leon Hendrix. Dkt. 375. At the time this litigation commenced,

Hendrix was lead defendant Andrew Pitsicalis’s business partner, the owner of defendant Purple

Haze Properties (“PHP”), and a managing member of defendant Rockin Artwork. Plaintiffs’

motion is based on more than two years of stark, repeated failures by Hendrix to engage in the

discovery process, culminating in statements during a recent deposition in which he indicated

that he continues to have no interest in or intention to comply with required pretrial discovery.

Dkt. 375 Ex. A (“Dep.”) at e.g., 43:14–20, 56. Hendrix has not filed an opposition to plaintiffs’

motion.

       “[T]he sanction of dismissal under [Rule] 37 is a drastic remedy that should be imposed

only in extreme circumstances.” John B. Hull, Inc. v. Waterbury Petroleum Prod., Inc., 845 F.2d

1172, 1176 (2d Cir. 1988) (internal quotation marks and alterations omitted). “Despite the

harshness of these measures, however, ‘discovery orders are meant to be followed,’ Bambu

Sales, Inc. v. Ozak Trading Inc., 58 F.3d 849, 853 (2d Cir. 1995), and dismissal or default is

justified if the district court finds that the failure to comply with discovery orders was due to
‘willfulness, bad faith, or any fault’ of the party sanctioned, Salahuddin v. Harris, 782 F.2d

1127, 1132 (2d Cir. 1986).” S. New England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 144

(2d Cir. 2010).

       In deciding whether to issue terminating sanctions, this Court considers “(1) the

willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy of lesser

sanctions; (3) the duration of the period of noncompliance, and (4) whether the non-compliant

party had been warned of the consequences of noncompliance.” Agiwal v. Mid Island

Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009) (internal ellipsis omitted). “Because the text of

the rule requires only that the district court’s orders be ‘just,’ however, and because the district

court has ‘wide discretion in imposing sanctions under Rule 37,’ Shcherbakovskiy v. Da Capo Al

Fine, Ltd., 490 F.3d 130, 135 (2d Cir. 2007) (internal quotation marks omitted), these factors are

not exclusive, and they need not each be resolved against the party” opposing the sanctions.

S. New England Tel. Co., 624 F.3d at 144.

       Each of the Agiwal factors favor terminating sanctions against Hendrix.

       First, Hendrix’s noncompliance with the discovery process has been willful. Not only

has Hendrix ignored repeated court orders admonishing him to participate in discovery, see

Dkts. 74, 78, 81, 231, 269, 270, 338, 346, his testimony during his recent deposition—itself

twice rescheduled due to Hendrix’s failure to prepare or to produce the required documents, see

Dkt. 375 at 4 n.7, and cut short by his failure to produce documents yet again, see, e.g.,

Dep. at 36, 42, 43, 53, 55–56—makes clear that his noncompliance results from his active

choice. For example, when asked why he had again failed to provide certain bank statements,

Hendrix responded that he “didn’t get around to it.” Dep. at 36. And when asked about his

similar failure to produce certain social media records, Hendrix admitted that it was not due to a



                                                  2
lack of time but rather his choice to “not do it.” Dep. at 42. Hendrix made similar statements

regarding his failure to produce copies of relevant emails. Dep. at 55–56. The Court therefore

finds that Hendrix’s failure to participate in the discovery process to have been willful.

       Second, the record makes clear that lesser sanctions, up to and including the threat of

terminating sanctions, have been ineffective in compelling Hendrix to engage in the discovery

process. See, e.g., Dkt. 178 (imposing monetary sanctions); Dkt. 194 (imposing sanction of

attorney’s fees and warning defendants that “the Court will consider, in the event of further

noncompliance, imposing more severe sanctions” up to and including default judgment);

Dkt. 269 (imposing sanctions of an adverse inference and attorney’s fees); Dkt. 379 (“10/17/19

Tr.”) at 12 (additional threat of terminating sanctions). The Court’s repeated admonitions to

counsel, e.g., Dkts. 78, 81, 178, 346, or Hendrix personally, 10/17/19 Tr. at 12, have not

achieved any change in behavior or resulted in the production of the discovery materials to

which plaintiffs are entitled. Having shown Hendrix considerable patience and having exercised

all conceivable lesser measures aimed at procuring his compliance, the Court therefore concludes

that there is no step that will be effective in compelling Hendrix’s participation in discovery.

       Third, the duration of Hendrix’s noncompliance is coextensive with fact discovery in this

case. Fact discovery began in July 2017. It was originally set to conclude on February 28, 2018,

Dkt. 67, but was extended multiple times. It ultimately spanned 28 months, ending on

November 11, 2019, Dkt. 346. 1 At no point has Hendrix been in compliance with his discovery

obligations. The duration of Hendrix’s noncompliance is therefore egregious and substantial.



1
  This case was stayed between April and September 2019 on account of bankruptcy proceedings
involving co-defendants. See Dkts. 332, 338. If anything, however, this gave Hendrix additional
time to comply with his outstanding discovery obligations. The elongated discovery period here
resulted in large measure from the Court’s attempts to achieve compliance with discovery orders


                                                 3
       Finally, Hendrix, in the presence of counsel, was personally warned that the Court would

impose terminating sanctions if he continued not to comply with his discovery obligations. This

occurred during a telephonic status conference on October 17, 2019. 10/17/19 Tr. at 12. 2 It was

following that conference that Hendrix made the deposition statements above disclaiming his

intention to meet his discovery obligations.

       The Court therefore concludes that terminating sanctions are appropriate and necessary in

this case, and grants plaintiffs’ motion for such sanctions. The Clerk of Court is respectfully

directed to enter a default judgment against defendant Leon Hendrix, and to terminate the motion

pending at Docket 375.

       Plaintiffs’ case against Hendrix will now proceed to a damages inquest. Following a

status and default judgment conference scheduled for December 16, 2019, involving other

defendants, the Court will issue a separate order referring this matter to a magistrate judge for

such an inquest, as against Hendrix (and other defendants as relevant).




from various defendants. One co-defendant, Pitsicalis, was repeatedly sanctioned for discovery
abuse, before eventually entering into a settlement with plaintiffs.
2
  The Court stated: “[W]hile I have you on the phone, I want you to be mindful that you have
obligations as a person who is a party to this case. Those obligations include sitting for a
deposition and producing documents as demanded. I know Mr. Osinski has notified you of that.
He has notified me that you do not intend to fulfill your discovery obligations. I want to make
sure before the deadline passes that you are aware that your failure to do so will expose you to
the risk, and almost certain eventuality, of a default judgment against you. If there is a default
judgment against you, I would proceed to hold a proceeding to determine the amount of
damages. But what the default judgment proceeding would do would be to result in an entry of
judgment as to liability against you.” 10/17/19 Tr. at 12.
                                                 4
      SO ORDERED.



                                PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: December 9, 2019
       New York, New York




                            5
